 638DECISIONSOF NATIONALLABOR RELATIONS BOARDStan Schulte Electric,Inc.andInternational Brother-hood of ElectricalWorkers,LocalNo. 231,AFL-CIO. Case 18-CA-3493June 16, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon a charge filed on March 16, 1972, byInternationalBrotherhood of ElectricalWorkers,Local No. 231, AFL-CIO, herein called the Union,and duly served on Stan Schulte Electric, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 18, issued a complaint on March23, 1972, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Sections 8(a)(5) and (1) and 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 28,1972,followingaBoardelectioninCase18-RC-8775 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;1and that, commencing on or about March 9, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On March 31, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On April 10, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 19, 1972, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentThe thrust of the Respondent's answer to thecomplaint and its response to the notice to showcause is that the Board erred in its appropriate unitdetermination by improperly including therein allegedsupervisorsand by wrongfully excluding there-from other employees. In support of his Motion forSummary Judgment, the General Counsel arguesthat the Respondent is thus only challenging theappropriateness of the unit which was adjudicated inrepresentation Case 18-RC-8775 and therefore maynot be relitigated herein.We agree with the GeneralCounsel.The record in Case 18-RC-8775 shows that theRegional Director, in his Decision and Direction ofElection of November 4, 1971, included in the unittwo employees alleged by the Respondent to besupervisors and excluded three employees whom theRespondent claimed should have been included. TheRespondent filed with the Board a petition forreview, to which was attached a portion of thetranscript in the representation case hearing, claim-ing error on the part of the Regional Director withrespect to the aforementioned inclusions and exclu-sions.On December 6, 1971, the Board denied therequest as not raising issues warranting review.In the election conducted by the Regional Direc-tor, the tally of ballots showed that of approximately9 eligible voters, 5 cast ballots for, and 4 against, theUnion. The Respondent filed timely objections withthe Regional Director raising again the issues of theRegionalDirector's inclusions in, and exclusionsfrom, the unit. In his Supplemental Decision andCertification of Representative of January 28, 1972,theRegional Director overruled the objections onthe grounds that they constituted postelection chal-lenges or a request for further review of his decision,and that since the Respondent had ample opportuni-ty to present evidence on these issues, his decisioncould not then be opened for revision. Accordingly,he certified the Union. The Respondent filed withthe Board a petition for review of the RegionalDirector's Supplemental Decision and Certificationof Representative, to which it attached three affida-vits in support of its position that the two employeesincluded in the unit were supervisors. The Boarddenied the request for review as not raising issueswarranting review.In its response to the notice to show cause, theIOfficial notice is taken of the record in the representation proceeding,Golden Age Beverage Co,167 NLRB 151;Intertype Co v Penello,269 FCase 18-RC-8775, as the term "record" is defined in Secs. 102 68 andSupp. 573 (D C. Va, 1967);Follett Corp,164 NLRB 378, enfd. 397 F.2d 91102.69(f) of the Board's Rules and Regulations, Serves 8, as amended See(C.A. 7, 1968); Sec 9(d) of the NLRA.LTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A. 4, 1968);197 NLRB No. 88 STAN SCHULTE ELECTRIC, INC.639Respondent contends that the evidence adduced inthe representation hearing and the three affidavitsattached to its response raised issues requiring theBoard to hold a hearing on the Regional Director'sinclusions and exclusions. It also contends thatSection 10(b) of the Act requires the holding of ahearing.We find no merit in these contentions. Theaffidavitsare substantially identicalwith thosesubmitted to the Board by the Respondent in itsrequest for review of the Regional Director's Supple-mental Decision and Certification of Representative,except that they were merely reexecuted as of March24, 1972. They therefore do not constitute newlydiscovered or previously unavailable evidence. Fur-ther, in denying the Respondent's requests for reviewas raising no issues warranting review, the Boardconsidered the portion of the transcript as well as theaffidavits submitted by the Respondent. Where thereare no substantial or material issues presented, ashere, no evidentiary hearing is required even underSection 10(b) of the Act.2It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in , a i prior I representation, proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly ligitable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent hasbeen and now is a South Dakota corporation havingitsprincipal place of business at Yankton, SouthDakota, where it has been and currently is engagedin the business of commercial and residentialelectrical contracting and the manufacture of electri-cal signs.During the past year, Respondent in the course andconduct of its business operations purchased, trans-ferred,and delivered to its plant electrical rawmaterials and supplies valued in excess of $128,156of which goods and materials valued at $22,928 weretransported to said plant directly from States otherthan the State of South Dakota and goods andmaterials valued in excess of $38,510 were transport-ed to said plant from suppliers who had received saidgoods and materials directly from States other thanSouth Dakota.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers,Local No. 231, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time journeymenand apprentice electricians and wiremen of theRespondent at its Yankton, South Dakota,location; excluding the receiving clerk-expediter,sales personnel, the clean-up man, office clericals,guards and supervisors as defined in the Act, asamended.2.The certificationOn December 10, 1972, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegionalDirector for Region 18 designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentativeof the employees in said unit onJanuary 28, 1972, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.2Georgia-PacificCorporation,193NLRBNo 133;MillardMetalServices Center,Inc,196NLRB No 157.3 SeePittsburg Plate Glass Co v NLRB,313 US 146, 162 (1941),Rules and Regulations of the Board, Secs.102.67(1)and102 69(c) 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Request To Bargain andRespondent's RefusalCommencing on or about March 3, 1972, and at alltimes thereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 9, 1972, and continuingat all times thereafter to date,the Respondent hasrefused,and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMarch 9,1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commen-ces to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-Jac Poultry Company,Inc.,136NLRB 785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600(C.A. 5),cert.denied 379U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Stan Schulte Electric,Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.International Brotherhood of Electrical Work-ers, Local No. 231, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All full-time and regular part-time journeymenand apprentice electricians and wiremen of theRespondent at its Yankton, South Dakota, location;excluding the receiving clerk-expediter,sales person-nel, the clean-up man,office clericals, guards andsupervisors as defined in the Act, as amended,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since January 28, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 9, 1972, and atall times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with,restrained, and coerced, andis interfering with,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Stan Schulte Electric,Inc., its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours,and other terms andconditions of employment, with International Broth- STAN SCHULTE ELECTRIC, INC.641erhood of ElectricalWorkers,LocalNo. 231,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time journeymenand apprentice electricians and wiremen of theRespondent at its Yankton, South Dakota,location; excluding the receiving clerk-expediter,sales personnel, the clean-up man, office clericals,guards and supervisors as defined in the Act, asamended.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Yankton, South Dakota, locationcopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegional Director for Region 18, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event thatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board "APPENDIXconcerning ratesof pay,wages,hours,and otherterms and conditions of employment with Inter-nationalBrotherhood of ElectricalWorkers,LocalNo. 231, AFL-CIO,as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages,hours,and other terms and conditions ofemployment,and, if an understanding is reachedembody such understanding in a signed agree-ment.The bargaining unit is:All full-time and regular part-time journey-men and apprentice electricians and wire-men of the Respondent at itsYankton,South Dakota, location;excluding the re-ceiving clerk-expediter,sales personnel, theclean-upman,office clericals, guards andsupervisors as defined in the Act,as amend-ed.STAN SCHULTE ELECTRIC,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 316 Federal Building, 110 SouthFourth Street, Minneapolis, Minnesota 55401, Tele-phone 612-725-2611.NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively